OPINION — AG — THE HOSPITAL ADMINISTRATOR'S HOME WHICH IS SEPARATE FROM THE MUNICIPAL HOSPITAL AND WHICH IS OWNED BY THE MASONIC HOSPITAL ASSOCIATION IS NOT SPECIFICALLY EXCEPTED BY THE PROVISIONS OF 68 O.S. 1971 2405 [68-2405] . ABSENT A FACTUAL SHOWING THAT THE USE OF THE PROPERTY BRINGS IT WITHIN THE EXEMPTIONS AS CONTEMPLATED BY 68 O.S. 1971 2405 [68-2405], AND ARTICLE X, SECTION 6 OKLAHOMA CONSTITUTION, THE PROPERTY IS SUBJECT TO AD VALOREM TAXES. CITE: ARTICLE X, SECTION 6 (NATHAN J. GIGGER)